KING, Judge.
The sole issue presented by this appeal is the correctness of the defendant’s sentence.
Defendant, Henry Hinton, Jr. (hereinafter Hinton), was charged by bill of information, on April 12, 1984, with simple burglary of an inhabited dwelling in violation of LSA-R.S. 14:62.2. Pursuant to a plea bargain agreement, Hinton pled guilty to this charge.1 The trial court sentenced Hinton to serve six years at hard labor for this crime of simple burglary of an inhabited dwelling.
Hinton has appealed the sentence alleging three assignments of error. However, as Hinton has failed to brief any of those assignments of error they are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982); State v. Carlisle, 315 So.2d 675 (La.1975); State v. Landry, 471 So.2d 1168 (La.App. 3rd Cir.1985); State v. LaFleur, 448 So.2d 884 (La.App. 3rd Cir. 1984). For this reason the scope of appellate review is limited to consideration of those errors discoverable by mere inspection of the pleadings and proceedings for errors patent on the face of the record and without any inspection of the evidence. LSA-C.Cr.P. Art. 920;2 State v. Landry, supra; State v. Dean, 458 So.2d 999 (La.App. 3rd Cir.1984).
Pursuant to the mandate of LSA-C.Cr.P. Art. 920, we have carefully reviewed the record and having found no errors patent on the face of the record, we affirm the defendant’s sentence.
AFFIRMED.

. On July 11, 1984, defendant, Henry Hinton, Jr., was also charged with simple burglary in violation of LSA-R.S. 14:62. Pursuant to a plea bargain, Hinton also pled guilty to this charge. Hinton was sentenced at the same time on both charges, with the sentences to be served consecutively. Hinton has also appealed his sentence on this charge in State v. Hinton, 477 So.2d 1309 (La.App. 3rd Cir.1985), in which a separate judgment has been rendered. Since the law and facts are common to each case, our opinion here will be relevant to the other appeal.


. LSA-C.Cr.P. Art. 920 provides:
“The following matters and no others shall be considered on appeal: (1) An error designated in the assignment of errors; and (2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”